t c memo united_states tax_court diana van arsdalen f k a diana murray petitioner and stanley david murray intervenor v commissioner of internal revenue respondent docket no filed date jack b schiffman for petitioner stanley david murray pro_se rachael j zepeda for respondent memorandum findings_of_fact and opinion colvin chief_judge respondent determined that petitioner is not entitled to relief under sec_6015 c or f for unless otherwise provided section references are to the internal_revenue_code as amended rule references are to the tax continued or the years in issue petitioner petitioned this court under sec_6015 and contends she is eligible for relief under sec_6015 petitioner’s former husband stanley murray intervenor intervened and supports her claim see rule b we hold that petitioner is entitled to relief under sec_6015 for the years in issue based on 127_tc_7 and 439_f3d_1009 9th cir revg 118_tc_494 and vacating 122_tc_32 we dismissed this case for lack of jurisdiction by order dated date see also 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 however congress subsequently reinstated our jurisdiction to review the commissioner’s determinations under sec_6015 with respect to tax_liability remaining unpaid on or after date tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 the partie sec_1 continued court rules_of_practice and procedure we previously held that mr murray may intervene to support petitioner’s claim for relief 123_tc_135 respondent contends that we may consider only the administrative record in deciding this case see discussion below at par d p reported to the court that as of date unpaid taxes remain in this case on date we vacated our order dismissing this case for lack of jurisdiction findings_of_fact some of the facts have been stipulated and are so found a petitioner and intervenor petitioner resided in scottsdale arizona when she filed her petition petitioner and intervenor collectively the murrays were married in date and were divorced in date they had two children petitioner has a high school education she was employed full time for several years before she married intervenor when she wa sec_30 she worked full time until date the murrays had their first child in date petitioner occasionally worked part time from then until they separated in intervenor was a self-employed practicing lawyer most of the time he was married to petitioner intervenor was the family’s primary earner and handled the family finances he wrote the majority of checks to pay the family living_expenses the murrays did not live well and money was always tight in intervenor submitted an offer-in- compromise with respect to years not identified in the record petitioner did not know that intervenor filed an offer-in- compromise in b the murrays’ joint federal_income_tax returns intervenor was responsible for making estimated payments of federal_income_tax relating to income from his law practice he did not make these payments even though he told petitioner that he was doing so the murrays filed joint federal_income_tax returns for through intervenor gave income_tax returns to petitioner to sign each year around april petitioner reviewed those returns on which the murrays reported tax due including additions to tax for underpayment of estimated_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner knew that their taxes were not being fully paid when the returns were filed but intervenor assured her that he would fully pay those taxes from his future law practice earnings c events after the years in issue the murrays sold their home in mid-1997 and respondent applied the proceeds dollar_figure to their tax_liability for on date the murrays filed for bankruptcy under chapter in date the bankruptcy case was dismissed on date no taxes were discharged in that proceeding the murrays were divorced in date the property settlement which was included in the murrays’ divorce decree provided inter alia that intervenor was solely responsible for paying their community debts this included their joint tax_liability after her divorce from intervenor petitioner had custody of her and intervenor’s two children found new employment married mark van arsdalen mr van arsdalen and had a third child petitioner has complied with tax laws since d petitioner’s request for relief under sec_6015 on date respondent received petitioner’s form_8857 request for innocent spouse relief in which petitioner sought relief from joint liabilities of tax under sec_6015 c and f for and through respondent granted petitioner’s request for relief for and on date on date respondent determined that petitioner was not qualified for relief under sec_6015 for through e petitioner’s finances in date petitioner and intervenor owed tax penalties and interest in the amount of dollar_figure at that time petitioner was about years old and had about dollar_figure in her sec_401 retirement_plan account and about dollar_figure in credit card debt intervenor paid dollar_figure per month in child_support payments to petitioner petitioner’s wages in were dollar_figure on date petitioner gave respondent a list of six monthly living_expenses totaling about dollar_figure mortgage payment dollar_figure utilities dollar_figure to dollar_figure food dollar_figure to dollar_figure car expenses dollar_figure car insurance dollar_figure and clothing no amount stated petitioner’s monthly income in including child_support payments was dollar_figure petitioner’s wages were about dollar_figure in petitioner and mr van arsdalen’s total income including deferred_compensation not further described in the record and gross_proceeds from the sale of stock by mr van arsdalen was dollar_figure in dollar_figure in and dollar_figure in petitioner gave respondent a list dated date of eight of her monthly living_expenses for totaling about dollar_figure child care dollar_figure car payment dollar_figure car insurance dollar_figure mortgage dollar_figure utilities dollar_figure to dollar_figure telephone dollar_figure health insurance dollar_figure and dental insurance dollar_figure mr van arsdalen changed jobs around date and his income increased slightly in petitioner estimated that the cost of some of the items she had reported to respondent in and had increased that her monthly clothing expenses were dollar_figure and that she spent dollar_figure per month for medical_expenses for one of her children in petitioner also had monthly expenses totaling at least dollar_figure for several items she had not listed for or such as flood insurance dollar_figure payments on a home equity loan dollar_figure credit card payments dollar_figure dry cleaning dollar_figure personal care services hair and nails dollar_figure- dollar_figure telephone cable and internet service dollar_figure federal income and social_security_taxes and state_income_tax in petitioner had no collectibles art stock annuities life_insurance with cash_value savings bonds savings account or any other accounts with financial institutions other than her sec_401 retirement account as of date petitioner and intervenor owed tax penalties and interest in the amount of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for a total of dollar_figure a background opinion if husband and wife file a joint federal_income_tax return they are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse may qualify for relief from joint liability under sec_6015 or c if various requirements are met the parties agree that petitioner does not qualify for relief under sec_6015 or c if relief is not available under sec_6015 or c the commissioner may relieve an individual of liability for any unpaid tax if taking into account all the facts and circumstances it would be inequitable to hold the individual liable sec_6015 this court has jurisdiction to review a denial of equitable relief under sec_6015 sec_6015 we review the commissioner’s denial of relief for abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir the taxpayer seeking relief has the burden_of_proof 119_tc_306 affd 101_fedappx_34 6th cir to prevail the taxpayer must show that the commissioner’s determination was arbitrary capricious or without sound basis in law or fact butler v commissioner supra pincite b revproc_2000_15 the commissioner promulgated a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner considers in determining whether to grant equitable relief under sec_6015 first the commissioner will not grant relief respondent’s determination was subject_to revproc_2000_15 2000_1_cb_447 revproc_2000_15 supra was superseded by revproc_2003_61 2003_2_cb_296 for requests for relief under sec_6015 that either were filed on or after date or were pending on date and for which no preliminary determination_letter had been issued as of date unless seven threshold conditions have been met the taxpayer must have filed joint returns for the taxable years for which relief is sought the taxpayer does not qualify for relief under sec_6015 or c the taxpayer must apply for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer the liability must remain unpaid no assets were transferred between the spouses filing the joint returns as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the taxpayer by the nonrequesting spouse and the taxpayer did not file the returns with fraudulent intent revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner meets these conditions revproc_2000_15 sec_4 c b pincite lists two factors which if true the commissioner treats as favoring relief the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by the nonrequesting spouse revproc_2000_15 sec_4 c b pincite also lists two facts which if true the commissioner treats as not favoring relief the taxpayer received significant benefit from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates see ferrarese v commissioner tcmemo_2002_249 the commissioner generally does not consider the absence of factors or in determining whether to grant relief under sec_6015 revproc_2000_15 sec_4 c b pincite however on the basis of caselaw deciding whether it was equitable to relieve a taxpayer from joint liability under former sec_6013 we consider the fact that a taxpayer did not significantly benefit from the unpaid liability as favoring equitable relief for that taxpayer see 93_tc_434 ferrarese v commissioner supra foley v commissioner tcmemo_1995_ robinson v commissioner tcmemo_1994_557 klimenko v commissioner tcmemo_1993_340 hillman v commissioner tcmemo_1993_151 revproc_2000_15 sec_4 lists the following four factors which if true the commissioner treats as favoring relief and which if not true the commissioner treats as not favoring relief the taxpayer would suffer economic hardship if relief were denied in the case of a liability that was properly reported but not paid the taxpayer did not know and had no reason to know that the liability would not be paid the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability weighs against relief only if the requesting spouse has the obligation revproc_2000_15 sec_4 also states that no single factor is controlling all factors will be considered and weighed appropriately and the list of factors in revproc_2000_15 sec_4 is not exhaustive for reasons discussed next we conclude that none of the factors listed in revproc_2000_15 supra supports respondent’s determination in this case and additional factors discussed below favor relief c application of the factors listed in revproc_2000_15 petitioner’s marital status petitioner was divorced from intervenor when she sought relief this factor favors petitioner spousal abuse petitioner testified that there was no abuse in her former marriage respondent determined that this factor is neutral we agree with respondent’s determination on this point significant benefit respondent concedes that petitioner did not significantly benefit from intervenor’s underpayment_of_tax for through this factor favors petitioner see belk v commissioner supra ferrarese v commissioner supra foley v commissioner supra robinson v commissioner supra klimenko v commissioner supra hillman v commissioner supra compliance with tax laws petitioner complied with federal_income_tax laws after the last of the years to which petitioner’s request for relief relates this factor is neutral economic hardship respondent determined and contends that petitioner would not suffer economic hardship if relief were not granted we disagree a background a factor treated by the commissioner as weighing in favor of relief under sec_6015 is that paying the taxes owed would cause the requesting spouse to suffer economic hardship revproc_2000_15 sec_4 b c b pincite respondent considers the taxpayer to suffer economic hardship if paying the tax would prevent the taxpayer from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2000_15 sec_4 c and b c b pincite the commissioner considers any information provided by the taxpayer in determining a reasonable amount for basic living_expenses including the following the taxpayer’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income cost of living in the geographic area where the taxpayer resides the amount of property exempt from the levy that is available to pay the taxpayer’s expenses any extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship and brings to the commissioner’s attention sec_301_6343-1 proced admin regs b petitioner’s income and expenses in recommending that petitioner not be granted relief under sec_6015 the appeals officer said that petitioner had dollar_figure of disposable income per month in and that her income had increased since then that amount roughly equals the excess of petitioner’s monthly income including child_support in of dollar_figure over the six monthly expenses petitioner listed on date respondent concluded that petitioner’s living_expenses are much lower than they actually are apparently by erroneously assuming that the six expenses petitioner listed in were her only expenses respondent did not consider several additional expenses petitioner reported to respondent in based on her submissions to respondent in and petitioner’s monthly expenses in included mortgage payment dollar_figure utilities dollar_figure to dollar_figure food dollar_figure to dollar_figure in car payment dollar_figure car insurance dollar_figure car operating_expenses no amount given5 clothing no amount given child care dollar_figure phone dollar_figure health insurance dollar_figure and dental insurance dollar_figure these monthly expenses totaled about dollar_figure respondent’s estimate included nothing for out-of-pocket medical_expenses for one of her children or federal or state income taxes social_security_tax or clothing expenses about which she told respondent in her date statement in she estimated that those expenses were dollar_figure and dollar_figure per month respectively she also had expenses in for several other items such as federal_income_tax and social_security_taxes state_income_tax flood insurance a home equity loan car repairs dry cleaning and personal care services and cable telephone and internet service c petitioner’s retirement fund petitioner had a balance of about dollar_figure in her sec_401 retirement_plan account in sec_301_6343-1 through f proced admin regs petitioner said that in her car payments were dollar_figure and car insurance was dollar_figure giving the most common meaning to words those two categories do not include car expenses which in she estimated to be dollar_figure provides that the commissioner will consider inter alia the taxpayer’s age employment status and history ability to earn and number of dependents and any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the commissioner we believe these provisions envision consideration of a taxpayer’s pension needs where appropriate in petitioner was around age had three children and had a modest income under these conditions we believe that she has a reasonable need to retain her modest retirement account d conclusion petitioner and intervenor owed about dollar_figure in tax penalties and interest in date a very substantial sum given her financial situation we conclude that this factor favors petitioner in george v commissioner tcmemo_2004_261 we said the taxpayer could liquidate part of her ira to pay taxes george is distinguishable from the instant case because the taxpayer in that case had no expenses for dependents and would have had about dollar_figure in her ira after paying tax of about dollar_figure petitioner’s modest pension fund could be completely liquidated if it were used to pay the tax owed 32_f3d_180 5th cir holding that an erisa pension is not exempt from levy has no bearing here because the government’s authority to levy is not at issue knowledge or reason to know a background in determining whether a taxpayer in an underpayment case qualifies for equitable relief under sec_6015 respondent considers whether the requesting spouse knew or had reason to know that the reported liability would be unpaid this factor favors relief if the taxpayer reasonably believed when the return was filed that the liability would be paid_by the taxpayer’s spouse see wiest v commissioner tcmemo_2003_91 the taxpayer reasonably believed taxes owed would be paid_by spouse respondent determined and contends that petitioner knew or had reason to believe that the tax would not be paid we disagree for reasons stated next b the offer-in-compromise respondent contends that an offer-in-compromise submitted to respondent in by intervenor gave petitioner reason to know the taxes were not being paid we disagree the offer-in- compromise is not in the record and there is nothing to support respondent’s contention that petitioner knew about it we conclude that petitioner did not know that intervenor filed an offer-in-compromise in c petitioner and intervenor’s tax returns respondent contends the fact that petitioner signed and filed balance due returns shows that she did not reasonably believe the unpaid tax reported on the returns would be paid respondent contends that petitioner’s reliance on intervenor’s assurances that he would pay all taxes due was unreasonable because intervenor had underpaid his estimated_taxes and the murrays habitually owed money that they could not pay we disagree intervenor intentionally misled petitioner into thinking he was fulfilling their tax obligations petitioner had a high school education and stayed home to raise their children during most of the years she was married to intervenor respondent apparently did not consider petitioner’s education or lack of involvement in family finances even though all facts and circumstances are to be considered in applying sec_6015 sec_6015 and a taxpayer’s level of education and lack of involvement in family finances are well- established considerations in determining what a taxpayer knows or had reason to know 59_f3d_374 2d cir affg tcmemo_1993_390 897_f2d_441 9th cir affg tcmemo_1987_522 we conclude that the record shows that at the times the returns were filed petitioner expected intervenor to pay the murrays’ taxes after their returns were filed d the lien on the murrays’ house and the bankruptcy respondent contends that petitioner knew or had reason to know intervenor would not pay his taxes because respondent took the proceeds on the sale of the murrays’ house in mid-1997 and petitioner and intervenor filed for bankruptcy in date we disagree intervenor misled petitioner about his intentions to pay their taxes any knowledge about intervenor’s intent to pay his taxes that petitioner gleaned from her discovery of the tax_liens on the murrays’ house and their bankruptcy filing occurred after the murrays filed the last of the returns for the years in issue in date e conclusion we conclude that this factor favors petitioner whether the underpayment_of_tax is attributable to intervenor respondent concedes that the underpaid tax is solely attributable to intervenor this factor favors petitioner legal_obligation to pay tax the fact that the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability favors granting relief revproc_2000_ sec_4 c b pincite in the property settlement signed in date intervenor agreed to pay community debts which include the taxes from which petitioner seeks relief from liability the administrative record does not show that respondent took the proceeds on the sale of the murray’s house in mid-1997 before the murrays filed their tax_return around date respondent contends that even if the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding tax this factor does not favor petitioner because she had reason to know when she signed the divorce decree that intervenor would not pay the tax due we disagree respondent provides no grounds to suggest that the settlement agreement is not fully enforceable against intervenor by petitioner we conclude that this factor favors petitioner other factors the list of factors in revproc_2000_15 sec_5 c b pincite is not intended to be exhaustive id petitioner did not participate in any wrongdoing the problem originated with intervenor who failed to make tax_payments while misrepresenting to petitioner that he would make those payments as required equitable relief is more likely to be appropriate where concealment overreaching or other wrongdoing on the part of the nonrequesting spouse is present 992_f2d_1256 2d cir affg tcmemo_1992_228 d conclusion petitioner has presented a strong case for relief from joint liability under factors promulgated by the commissioner in revproc_2000_15 sec_4 all of the factors either favor the commissioner ordinarily will grant relief from joint liability under sec_6015 where a liability reported in a continued petitioner or are neutral we conclude that respondent’s denial of relief under sec_6015 was an abuse_of_discretion and that on the basis of all the facts and circumstances it would be inequitable to hold petitioner liable for the underpayment of taxes for a final procedural note respondent contends that we may consider only the administrative record in deciding this case we stated our court’s position on that issue at 122_tc_32 in exercising our jurisdiction under sec_6015 to determine whether a taxpayer is entitled to relief under sec_6015 it is appropriate for this court to consider the evidence admitted at trial vacated on other grounds 439_f3d_1009 9th cir however we need not consider respondent’s contention further because it is clear that petitioner prevails and that all continued joint_return is unpaid and the requesting spouse is no longer married to the nonrequesting spouse had no knowledge or reason to know that the tax would not be paid and will suffer economic hardship if relief is not granted revproc_2000_15 sec_4 c b pincite those circumstances are present here however for completeness we have considered all of the facts and circumstances sec_6015 factors favor petitioner or are neutral whether or not our determination is limited to matter contained in respondent’s administrative record to reflect the foregoing decision will be entered for petitioner
